Citation Nr: 0316726	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-07 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran was honorably discharged in September 1998 from 
the United States Army Active Guard/Reserves (AGR) program 
with 20 years of active federal service (AFS).

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran appeared at a personal hearing before 
a Decision Review Officer in November 2002 at the RO in 
Honolulu, Hawaii.  The transcript of that hearing has been 
associated with the claims folder.  
The Muskogee RO retains jurisdiction over this case.


REMAND

In looking at the available evidence, it appears the veteran 
is not eligible for Chapter 30 educational assistance 
benefits under 38 C.F.R. § 21.7042 or § 21.7044 based on his 
dates and type of service and the fact that he was never 
eligible for Chapter 34 educational assistance.  It appears 
further that these were the main reasons why the RO denied 
this claim.  See the Statement of the Case, under cover 
letter dated July 16, 2001, and the Supplemental Statement of 
the Case, under cover letter dated March 5, 2003.

However, under 38 C.F.R. § 21.7045, an individual who fails 
to meet the eligibility requirements found in 38 C.F.R. 
§ 21.7042 and § 21.7044 nevertheless will be eligible for 
educational assistance if he or she meets the requirements of 
paragraphs (a) and (b) of section 21.7045.  This may provide 
a basis to award benefits to the veteran because the 
available service records show that he served on active duty 
(or full-time National Guard duty) after November 29, 1993, 
and was involuntarily separated with an honorable discharge 
after February 2, 1991.  It appears that the veteran's 
verified final period of full-time active duty in the Active 
Guard/Reserves under title 10, U.S.C. § 12301 from October 
1995 to September 1998 would qualify under this section.  If 
he can establish that he made an irrevocable election to 
receive educational assistance under Chapter 30 before he was 
involuntarily separated and pursuant to the Army's procedures 
to do so, he may be eligible for chapter 30 benefits under 38 
C.F.R. § 21.7045(b)(1)(iii).

As the record now stands, it appears that the veteran did not 
make an irrevocable election to receive chapter 30 benefits 
when he was separated in 1998.  However, the record discloses 
that he had an application pending before the Department of 
the Army's Board for the Correction of Military Records 
(ABCMR) at the time this case was certified for appeal to the 
Board in May 2003.  The status of this application, to 
include the status of any appeal in the event the application 
was denied, is not clear.  The claims folder indicates that 
the RO furnished the veteran the appropriate Defense 
Department form (DD Form 149) to file an application with the 
ABCMR, and that in April 2001, he apparently filed this form 
to commence an action before the ABCMR.  A copy of his 
completed DD Form 149 dated April 27, 2001 is of record.  In 
addition, his VA Form 9 dated in September 2001 indicates 
that he filed the Form 149 with the ABCMR.

The outcome of any matter before the ABCMR therefore appears 
to be germane to the present appeal, because if the veteran 
can either prove to the ABCMR's satisfaction that he did in 
fact make an irrevocable election to receive educational 
assistance under chapter 30 before he was involuntarily 
separated in September 1998 or the ABCMR allows him to make 
the election on a retroactive basis, he may be entitled to 
chapter 30 benefits under the subparts of section 21.7045 
referred to above.  

In addition to the above, the Board notes that on November 1, 
2000, during the pendency of the instant appeal, Congress 
revised the law governing, in pertinent part, eligibility for 
educational assistance benefits under Chapter 30.  See 
Veterans Benefits and Health Care Improvement Act of 2000 
(Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000) 
[codified as amended at 38 U.S.C. §§ 3011, 3012, 3018C (West 
Supp. 2001)].  The same month, VA issued regulations 
pertaining to the Act.  See 65 Fed. Reg. 67,265 (Nov. 9, 
2000) [codified as amended at 38 C.F.R. §§ 21.7020, 21.7042, 
21.7044, 21.7073 (2001)].  It is not clear if the November 
2000 changes in law governing Chapter 30 were considered in 
the March 2003 supplemental statement of the case.  
Therefore, on readjudication of this claim, the RO should 
provide the appellant notice of the change in the law and 
ensure that his claim is considered under any potentially 
applicable section of the amended law/regulation that is 
generally more favorable to his claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) [a change in the law 
during the pendency of an appeal entitles a claimant to 
application of the version of the law or regulation that is 
most favorable to his claim].

The RO should also verify the veteran's military service 
dates and the statutory authority under which the Army 
classified his enlistments and separations.  His DD Form 214 
of record shows a verified period of active service in the 
Army Reserves from October 1995 to September 1998, with an 
additional period of unverified prior active service of 
seventeen years, six months and twenty-nine days, and five 
years, nine months and three days of unverified prior 
inactive service.  The veteran supplied some copies of orders 
and other official papers detailing dates when he was called 
for active duty, but the record does not show that official 
verification of his service dates for his entire Reserves 
service was obtained in connection with the development and 
adjudication of this claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the ABCMR or 
other appropriate records depository and 
obtain copies of any final decisions or 
determinations pertaining to an 
application and/or appeal filed by the 
veteran with the ABCMR.  Copies of any 
documents received from ABCMR should be 
associated with the veteran's VA claims 
folder.

2.  The RO should verify, through 
official channels, the dates, types, and 
character of the veteran's service in the 
United States Army Active Guard/Reserves.  
The information received should be 
associated with the claims folder, along 
with the corresponding personnel records 
verifying each period of service.  

3.  After completion of the above, the RO 
should readjudicate the claim with 
consideration given to the November 2000 
amendments to the applicable law and 
regulations governing entitlement to 
Chapter 30 educational assistance 
benefits.  If the determination remains 
adverse, the RO should furnish a 
supplemental statement of the case to the 
veteran and allow an appropriate period 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.  The veteran need take no action 
until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


